       Case 2:20-cv-00497-RB-CG Document 50 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CONNIE SHIVNER,

       Plaintiff,

v.                                                               CV No. 20-497 RB/CG

CORRVALUES, LLC, et al.,

       Defendants.

       ORDER RESETTING SECOND RULE 16 SCHEDULING CONFERENCE

       THIS MATTER is before the Court on Defendants’ Unopposed Motion to Vacate

and Reset the May 3, 2021 Scheduling Conference (the “Motion”), (Doc. 49), filed April

21, 2021. In the Motion, Defendants indicate counsel “have an unmovable conflict as

they will be in a jury trial . . . from May 3-7, 2021.” Id. at 1. As such, Defendants request

the Court vacate the Second Rule 16 Scheduling Conference previously set for May 3,

2021, and reset it “to either May 11, 12, or 13, 2021.” Id. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that the Second Telephonic Rule 16 Scheduling

Conference previously scheduled for Monday, May 3, 2021, at 1:30 p.m., (Doc. 43), is

reset and will be conducted by telephone on Thursday, May 20, 2021, at 10:30 a.m.

Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings..

       IT IS SO ORDERED.


                                    _______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
